DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(A)(1) as being clearly anticipated by Sato et al JPH07266918 (see 11/16/20 IDS).
IN Re 1, Sato teaches 
1. An intake valve system (throttle para 1) for an engine mounted on a vehicle and configured to generate electric power (inherent as all modern spark ignited engines generate electric power at least for spark ignition) used by the vehicle (abstract), the intake valve system comprising: 
a valve device (throttle) comprising a valve body configured to be moved by a stepping motor (step motor, para 1); and 
a controller configured to control a degree of opening of the valve device by supplying to the valve device a request indicating a specific number of steps (drive pulses para 5), wherein the specific 
2. The intake valve system as in claim 1, wherein the controller is configured to control the degree of opening of the valve device by correcting the number of steps when the actual characteristic (set vehicle speed’s target throttle position) of the engine is different from the specific characteristic (actual throttle opening degree) under a situation where the request indicating the specific number of steps is supplied to the valve device (paras 6,9-11, especially para 6) and a rotation speed of the engine is maintained constant (construed as constant speed travel control).  
3. The intake valve system as in claim 1, wherein a characteristic of the engine includes at least one of (taken as markush limitation) an amount of electric power generated by the engine (construed as alternator load), a rotation speed of the engine (construed as constant speed travel with same load and vehicle speed yielding constant engine speed), or an amount of air taken into the engine (optional).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747